Citation Nr: 1208932	
Decision Date: 03/08/12    Archive Date: 03/19/12

DOCKET NO.  07-30 970A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for a lumbar spine disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Hannan, Counsel







INTRODUCTION

The Veteran appellant was a member of Army National Guard from October 1983 to November 2005; he served on active duty from November 1990 to August 1991, including service in Southwest Asia.  This case originally came before the Board of Veterans' Appeals (Board) on appeal from a March 2006 rating decision issued by above Department of Veterans Affairs (VA) Regional Office (RO) which, in part, denied the appellant's claim of entitlement to service connection for a low back disorder.  

In December 2011, the Board requested a medical expert opinion pursuant to 38 U.S.C.A. § 5107(a) and 38 C.F.R. § 20.901.  A medical opinion was rendered in January 2012.  

In April 2011, the appellant submitted additional evidence, namely a March 2011 VA magnetic resonance imaging (MRI) report.  The Board cannot consider additional pertinent evidence without first remanding the case to the agency of original jurisdiction (AOJ) for initial consideration or without first obtaining the appellant's waiver.  38 C.F.R. § 20.1304.  However, the appellant's representative has submitted a written waiver of review of the newly submitted evidence by the AOJ.  Therefore, referral to the AOJ is not required.  See 38 C.F.R. § 20.1304.


FINDINGS OF FACT

1.  There is no clear and unmistakable evidence that the appellant, upon entry into active duty in November 1990, had a pre-existing lumbar spine disorder; although some evidence suggests that low back pain pre-existed this period of active service, such evidence is not clear and unmistakable.

2.  The evidence is in relative equipoise on the question of whether the appellant's currently diagnosed degenerative disc disease (DDD) of the lumbar spine is related to his period of active military service.


CONCLUSIONS OF LAW

1.  The presumption of sound condition is not rebutted in this case, and therefore, a lumbar spine disorder diagnosed as DDD, as a matter of law, cannot be said to have existed prior to the Veteran's active military service.  38 U.S.C.A. §§ 1111, 1153 (West 2002); 38 C.F.R. §§ 3.304, 3.306 (2011); VAOPGCPREC 3-03 (July 16, 2003); Wagner v. Principi, 370 F. 3d 1089 (Fed. Cir. 2004).  

2.  Giving the benefit of the doubt to the Veteran, the evidence is in equipoise that his lumbar spine disorder diagnosed as DDD is the result of disease or injury incurred in active service.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2011).  In view of the disposition herein, additional discussion of those procedures is unnecessary because any defect in the notice or assistance provided to the Veteran constituted harmless error.

II.  The Merits of the Claim

In adjudicating a claim, the Board determines whether (1) the weight of the evidence supports the claim or, (2) whether the weight of the "positive" evidence in favor of the claim is in relative balance with the weight of the "negative" evidence against the claim.  The Veteran prevails in either event.  However, if the weight of the evidence is against the Veteran's claim, the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The appellant contends that he currently has a low back disorder which resulted from an injury he incurred while loading tanks when he was on active duty in March 1991.  He maintains that he began to experience symptoms of a low back disorder at that time and that he was in receipt of treatment for his back, including medication, while he was on active duty.  The appellant further contends that he continued to experience back pain upon his discharge from active duty until the present time.  

In order to establish service connection for a claimed disability, the facts, as shown by evidence, must demonstrate that a particular disease or injury resulting in a current disability was incurred during active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  To establish service connection for a disability, symptoms during service, or within a reasonable time thereafter, must be identifiable as manifestations of a chronic disease or permanent effects of an injury.  Further, a present disability must exist and it must be shown that the present disability is the same disease or injury, or the result of disease or injury incurred in or made worse by the appellant's military service.  Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); 38 C.F.R. § 3.303(a).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology is required only where the condition noted during service is not, in fact, shown to be chronic, or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  

Furthermore, the law provides that, where a veteran served ninety days or more of active military service, and certain chronic diseases such as arthritis become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.

When a veteran is found not to be entitled to a legal presumption of service connection for a given disability, the claim must nevertheless be reviewed to determine whether service connection can be established on a another basis.  See Combee v. Brown, 34 F.3d 1039, 1043-1044 (Fed. Cir. 1994).  In addition, service connection may be granted for any disease diagnosed after service when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

A veteran will be considered to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable evidence demonstrates that an injury or disease existed prior thereto and was not aggravated by service.  38 U.S.C.A. § 1111.  Only such conditions as are recorded in examination reports are to be considered as noted.  38 C.F.R. § 3.304(b).

Under 38 U.S.C.A. § 1111, the presumption of soundness may be rebutted by clear and unmistakable evidence that a disease or injury existed prior to service and was not aggravated therein.  A pre-existing disease will be considered to have been aggravated by active service where there is an increase in disability during service, unless there is a specific finding that the increase in disability is due to the natural progression of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  

In determining whether a condition pre-existed service, the Veteran's medical history, accepted medical principles, evidence regarding the basic character, origin and development of the condition, and lay and medical evidence concerning the inception, development and manifestations of the condition must be considered.  38 C.F.R. § 3.304(b); see Quirin v. Shinseki, 22 Vet. App. 390, 396 (2009).  

It is emphasized that the burden of proof is upon VA to rebut the presumption by producing that clear and unmistakable evidence.  See Kinnaman v. Principi, 4 Vet. App. 20, 27 (1993).  Clear and unmistakable evidence is a more formidable evidentiary burden than the "preponderance of the evidence" standard.  See Vanerson v. West, 12 Vet. App. 254, 258 (1999) (noting that "clear and convincing" burden of proof, while a higher standard than a preponderance of the evidence, is a lower burden to satisfy than clear and unmistakable evidence).  It is an "onerous" evidentiary standard, requiring that the no-aggravation result be "undebatable."  Cotant v. West, 17 Vet. App. 116, 131 (2003) (citing Laposky v. Brown, 4 Vet. App. 331, 334 (1993) (citing Akins v. Derwinski, 1 Vet. App. 228, 232 (1991)) and Vanerson, 12 Vet. App. at 258, 261; id. at 263 (Nebeker, C.J., concurring in part and dissenting in part).  

Concerning clear and unmistakable evidence that the disease or injury was not aggravated by service, which is the second step necessary to rebut the presumption of soundness, a lack of aggravation may be shown by establishing that there was no increase in disability during service or that any increase in disability was due to the natural progress of the pre-existing condition.  Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); 38 U.S.C.A. § 1153.  Temporary or intermittent flare-ups during service of a pre-existing injury or disease are not sufficient to be considered "aggravation in service" unless the underlying condition, as contrasted to symptoms, is worsened.  Jensen v. Brown, 4 Vet. App. 304, 306-307 (1993), citing Hunt v. Derwinski, 1 Vet. App. 292 (1991).

Thus VA, rather than the claimant, bears the burden of proving that the disability at issue pre-existed entry into service, and that the disability was not aggravated by service, before the presumption of soundness on entrance into active service may be rebutted.  See Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004); Cotant v. Principi, 17 Vet. App. 116 (2003).  This is codified at 38 C.F.R. § 3.304(b).

Under longstanding law, once the presumption of soundness at entry has been rebutted, aggravation may not be conceded unless the pre-existing condition increased in severity during service, pursuant to 38 C.F.R. § 3.306.  See VAOPGCPREC 3-2003 (July 16, 2003).  In addition, the usual effects of medical and surgical treatment in service, provided to ameliorate a pre-existing condition, will not be considered service connected unless the disorder is otherwise aggravated by service.  38 C.F.R. § 3.306(b)(1).

A presumption is an assumption of fact resulting from a rule of law which requires such fact to be assumed from another fact or group of facts found or otherwise established in the action.  BLACK'S LAW DICTIONARY 1067 (5th ed. 1979).  Therefore, where the presumption of sound condition at entrance to service cannot be rebutted, the fact for which the presumption stands - that is, that a veteran was in sound condition at entry to service as to the disability for which s/he seeks service connection - must be assumed as a matter of law.  Accordingly, where the Government fails to rebut the presumption of soundness under section 1111, a veteran's claim must be considered one for service incurrence or direct service connection.  See Wagner, 370 F.3d at 1094, 1096 (indicating that, in cases where the presumption of soundness cannot be rebutted, the effect is that claims for service connection based on aggravation are converted into claims for service connection based on in-service incurrence). 

A veteran's lay statements may be competent to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. §§ 3.303(a), 3.159(a); see Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Pain is the sort of condition that is observable by a lay person.  See also Davidson v. Shinseki, 581 F.3d 1313 (2009) (noting that a layperson may comment on lay-observable symptoms).

While the lack of contemporaneous medical records may be a fact the Board can weigh against a veteran's lay evidence, the mere lack of such records does not, in and of itself, render lay evidence not credible.  See Buchanan v. Nicholson, supra.  Moreover, while an opinion concerning medical diagnosis or causation offered by a person who is not qualified through education, training or experience to provide such an opinion is not competent medical evidence, there is no requirement that the competent evidence be medical in nature when the determinative issue involves either medical diagnosis or etiology.  A layperson is competent to report observable symptomatology of an injury or illness.  See Barr v. Nicholson, 21 Vet. App. 303, 307-08 (2007).  Lay evidence is also considered competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition; (2) the layperson is reporting a contemporaneous medical diagnosis; or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, supra. 

The Board must determine whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  In this regard, it is the policy of the VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, such doubt will be resolved in favor of the claimant.  By reasonable doubt is meant one which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim. 

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

Review of the appellant's service medical treatment records reveals that he underwent a National Guard enlistment examination in October 1983; no low back disorder was identified at that time.  The appellant apparently underwent an active service entrance examination in November 1990; there is no mention of any low back problem in the medical records dated in November 1990.  A December 1990 note indicates that the appellant complained of low back pain with no history of direct trauma in the prior 72 hours.  The appellant was noted to give a history of back pain for two years.  The clinical assessment was acute lower back pain.  The appellant underwent a service separation examination in July 1991; no low back disorder was noted.  The appellant subsequently complained of lower back pain on August 10, 1991; the back pain was noted to be in the L-5 area.  He was also noted to have complained of the same problem in March 1991, and that he had been treated with Motrin and bed rest at that time.  On physical examination, the appellant had tender low L-5 muscles.  The clinical assessment was low back pain.

Post service, the appellant's private treatment records, VA treatment records and Social Security Administration (SSA) records show ongoing treatment for low back pain and numerous lumbar spine diagnoses, including DDD.  The first post-service treatment record in evidence is dated in November 2001, and indicates that the appellant sought an evaluation for his low back pain.  A November 2001 MRI examination revealed the presence of a broad-based central disc protrusion, L2-3, causing mild spinal stenosis; a small to medium-sized central disc protrusion, L3-4, without definite impingement; a possible small broad-based central disc protrusion, L4-5, without impingement; a small right paracentral disc protrusion, L5-S1, with possible right S1 impingement; and multi-level degenerative disk disease.  

The evidence of record includes a letter from the appellant's private orthopedist dated in June 2006.  This doctor stated that he had been treating the appellant for low back pain since November 2001, and that the appellant had reported the back pain dated back to the early 1990s when he was in Saudi Arabia and had multiple minor injuries to his back.  The orthopedist opined that the back disorder certainly may have occurred from an injury in Saudi Arabia.  The doctor stated that there were no objective findings to contraindicate this conclusion.

The evidence of record includes various lay statements.  The appellant has stated that that he injured his back in March 1991, while loading equipment, including radio equipment, inside tanks while serving in the Gulf War.  He has reported receiving medication to treat his back pain and then resting for two days.  He has also reported that he had to load between 25 and 30 tanks per day.  A written statement from one of the appellant's fellow Guardsmen indicates that he remembered the incident in which the appellant injured his lower back in March 1991, and said that it occurred while the appellant was trying to lift heavy tools out of a tank.  He stated that the appellant was treated at the hospital for his back pain and that he was put on light duty.  The appellant's spouse indicated, in an April 2006 written statement, that the appellant continued to have problems with his back all throughout the day.  

The appellant was afforded a VA spine examination in January 2010; the examiner reviewed the appellant's claims file and medical records.  After examining the appellant, the examining nurse practitioner rendered a diagnosis of DDD of the lumbar spine. The examiner opined that the appellant's DDD was less likely as not caused by or a result of his active service.  The examiner rationalized this opinion by stating that most cases of osteoarthritis have no known cause and that the appellant had an extensive history of post-service physical labor.  However, the examiner did not address whether or not the appellant's in-service incidents of back pain contributed to or caused his DDD.

The Board referred the case for review by a VA neurosurgeon; this review was accomplished in January 2012.  After reviewing the claims file, the VA neurosurgeon noted that the appellant had reported a two-year history of back pain in December 1990, and that the appellant was subjected to rigorous physical activity in service requiring him to strain his back.  This strain came secondary to loading equipment into tanks in March 1991.  The neurosurgeon also noted that the appellant was treated for pain in the area of the lower lumbar spinal muscles in August 1991.  The reviewer further noted that the etiology of DDD is multifactorial, and that the current literature suggests that DDD is due to the cumulative effects of microtrauma and macrotrauma to the spine, osteoporosis, and other conditions.  The neurosurgeon stated that the appellant was subjected to physical strain while he was on active duty and that his back endured microtrauma and macrotrauma as a result.  The reviewer opined that the appellant's DDD was likely due to the cumulative effects of his in-service experiences and his post-service experiences.  Thus, the VA neurosurgeon indicated that the onset of the process that eventually culminated in the current lumbar spine pathology dates back to the appellant's period of active service.

The March 2006 rating decision, and the September 2007 Statement of the Case (SOC) reflect that the RO denied the appellant's claim because it found that his lumbar spine disorder had pre-existed service and was not aggravated by service.  As previously noted, service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in active military service or, if it pre-existing such service, was aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  When disease is shown as chronic in service, or within a presumptive period so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date are service connected unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  Prior to his period of active service from November 1990 to July 1991, the appellant allegedly had low back pain.  During service and after service, his symptoms reflected low back pain with an eventual diagnosis of DDD in 2001.

In this case, there is some evidence of record which suggests that the appellant began to experience low back problems prior to his November 1990 entry into his period of service.  However, this is mostly based on the appellant describing a two-year history of back pain in December 1990.  The Board notes that pain alone, without a diagnosed or identifiable underlying malady or condition, does not, in and of itself, constitute a disability for which service connection may be granted.  Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), aff'd in part, vacated and remanded in part on other grounds by Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  Simply put, no lumbar spine disorder was noted in relation to the appellant's November 1990 entry into active service, and the Board is unable to find any competent evidence that rises to the level of clear and unmistakable evidence on the question of whether the appellant's DDD pre-existed service. 

As previously noted, the standard to be applied in this case is not the "preponderance of evidence" but "clear and unmistakable evidence", and clear and unmistakable evidence is a much more formidable evidentiary burden than the preponderance of the evidence standard.  The clear and unmistakable evidence standard is in fact an onerous evidentiary standard which requires that any finding of pre-existing disease to be undebatable.  Here, the Board finds that the evidence is debatable as to whether the appellant's lumbar spine disorder pre-existed his entry into service in November 1990.  Therefore, as there is no clear and unmistakable evidence that any lumbar spine condition pre-existed service, the presumption of soundness has not been rebutted.  VAOPGCPREC 03-2003; Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).  

Given that the appellant is presumed to have been in sound condition at entry, the Board finds that it is reasonable to infer from the appellant's service treatment records dated between November 1990 and August 1991, and from the January 2012 VA neurosurgeon report and post-service Social Security, VA and private treatment records, that he has had low back problems continually since experiencing the problems he had in service beginning in approximately March 1991, and that such difficulties have culminated in his current diagnosis of DDD.  There is no adequate medical opinion evidence of record to contradict such an inference.  

The foregoing facts, and the benefit-of-the-doubt doctrine provide a proper basis for granting the appellant's claim for service connection.  Accordingly, resolving all reasonable doubt in the Veteran's favor, the Board finds that service connection for the currently-diagnosed DDD of the lumbar spine is warranted.

Although it is possible that the appellant's chronic lumbar spine pathology may be primarily due to some post-service occurrence, since there is some competent medical evidence of record on both sides of the question of whether the DDD is etiologically related to the documented in-service findings of low back strain, and resolving reasonable doubt in favor of the appellant, the Board finds that it is as likely as not that the appellant's lumbar spine disorder is chronic and has existed continually since service.  With application of the benefit of the doubt, service connection is therefore warranted for DDD of the lumbar spine.

Further inquiry could certainly be undertaken with a view towards development of the claim.  However, as noted above, the reasonable-doubt rule operates in favor of the claimant when the positive and negative evidence is in approximate balance.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  In this case, the Board is of the opinion that this point has been attained.  

In summary, based on the totality of the evidence of record, the Board finds that evidence for and against the appellant's service connection claim is at least in approximate balance on the question of whether the appellant's current DDD of the lumbar spine is related to the in-service clinical findings and diagnoses.  In other words, the Board finds that full consideration of the material evidence of record presents a reasonable doubt that the Veteran's low back disorder diagnosed as DDD of the lumbar spine is causally related to his active service.  The Board will resolve that doubt in the Veteran's favor and grant service connection for said DDD of the lumbar spine.


ORDER

Service connection is granted for degenerative disc disease of the lumbar spine.




____________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


